Citation Nr: 0501593	
Decision Date: 01/21/05    Archive Date: 02/07/05

DOCKET NO.  97-01 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date, prior to December 9, 1992, 
for a grant of service connection for postoperative left eye 
cataract residuals.


REPRESENTATION

Appellant represented by:	Steven S. Zega, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and acquaintance.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to August 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in No. Little Rock, 
Arkansas (RO).  

In July 1998, the Board remanded the case to the RO for 
further development.  In an August 1999 decision, the Board 
upheld the RO's denial of the veteran's claim.  In that 
decision, the Board denied the veteran's claim of entitlement 
to an earlier effective date, prior to December 9, 1992, for 
a grant of service connection for postoperative left eye 
cataract residuals.  The veteran filed a timely appeal to the 
United States Court of Appeals for Veterans Claims (Court).

In February 2001, the General Counsel for the Department of 
Veterans Affairs (General Counsel) filed a motion to vacate 
the Board's decision and to remand this matter for 
development and readjudication consistent with the Veterans 
Claims Assistance Act of 2000 (VCAA).  The Court granted the 
motion in March 2001, vacating the August 1999 Board 
decision, and remanding the case to the Board for action 
consistent with that motion.

In February 2002, the Board remanded the case to the RO for 
the RO to arrange for a requested hearing before the Board, 
which was then held in November 2003.  Subsequently in May 
2004 the Board remanded the case to the RO for further 
development and adjudication consistent with VA duties to 
notify and assist under VCAA.




FINDINGS OF FACT

1.  The veteran filed a claim for VA compensation in April 
1979.  At that time, the veteran noted blurred vision and 
sight aberrations with headaches.  No reference was made to 
cataracts.

2.  On December 9, 1992, the RO received a statement from the 
veteran that constituted the original claim for service 
connection for postoperative left eye cataract residuals.


CONCLUSION OF LAW

An effective date earlier than December 9, 1992, for a grant 
of service connection for postoperative left eye cataract 
residuals is not warranted.  38 U.S.C.A. §§ 5107, 5110(a), 
7104 (West 2002); 38 C.F.R. §§ 3.104, 3.105, and 3.400 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

The RO notified the appellant consistent with requirements 
under the VCAA in a letter dated in May 2004, and in the 
supplemental statements of the case.  He was informed of the 
information and evidence necessary to substantiate the claim, 
which evidence he was expected to submit, and which evidence 
VA would attempt to obtain for him.  He was also requested to 
inform the RO of any further evidence the claimant wanted VA 
to attempt to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In August 2004 the case was readjudicated, 
satisfying the timing requirements of the VCAA.  The record 
reflects that the RO has made reasonable efforts to obtain 
relevant medical evidence adequately identified by the 
appellant in support of his claim.  The Board finds that VA 
has complied with the VCAA duties to notify and assist.

II.  Background

The veteran submitted an original claim for compensation 
benefits in April 1979.  At that time he claimed service 
connection for headaches and blurred vision and sight 
aberrations with headache, due to an injury in service to the 
eye socket and cheek.  

During a September 1979 VA ophthalmological evaluation, the 
veteran complained of headaches and blurred vision.  The 
veteran's eyesight at that time was found to be 20/20 in the 
right eye and 20/15 in the left eye.  Evaluation of the 
veteran's eyes was also normal.  The report contains no 
complaints or findings with respect to cataracts.

In a November 1979 rating decision, the RO granted service 
connection for residuals of an injury to the right malar 
arch.  The veteran appealed this decision to the Board.

During a January 1980 VA examination, the veteran complained 
of having asymmetrical pupils, and sight symptoms consisting 
of a difference between the two eyes in perception of colors, 
lightness of objects, and distance perception, particularly 
in association with pupillary change.  The examiner diagnosed 
residuals of orbital and maxillary fractures including 
anisocoria and asymmetry of the ocular globes with reports of 
continuing pain. 

In a statement received in May 1981, the veteran stated that 
he had eyesight problems; and that the left and right eyes 
saw completely different configurations, colors, shades and 
distances.

In a November 1981 rating decision, the RO granted service 
connection for physiologic anisocoria, which was assigned a 
noncompensable rating.  Subsequently in a February 1982 
statement, the veteran initiated an appeal, stating that he 
disagreed with the rating assigned for the anisocoria.  He 
indicted that the symptoms consisted of the pupils being 
different sizes, and of seeing things in different 
perspectives and colors and shades.  

In an August 1983 decision, the Board addressed issues 
including entitlement to ratings in excess of those in effect 
for the veteran's service-connected chronic axillary 
sinusitis, physiologic anisocoria, and post-traumatic stress 
disorder (PTSD).  

The veteran filed claims for VA compensation in October 1990 
and December 1990.  These claims did not include claims for 
service connection for an eye disorder.  

Additional claims were received for VA compensation under the 
provisions of 38 U.S.C.A. § 351 (now 38 U.S.C.A. § 1151 (West 
2002)) for a disability arising out of authorized Vocational 
Rehabilitation.  In a June 1991 statement in support of 
claim, the veteran stated "all treatment at [VA] hospital, LR 
and VAMC, Fayetteville for claimed disabilities."  In 
September 1991, the veteran filed an application for 
increased compensation based on unemployability due to his 
service-connected disabilities.  He referred to employment 
difficulties since service related to headaches, physical 
impairments and stress.  

In a statement received December 9, 1992, the veteran 
reported that on approximately February 12, 1991, he filed a 
claim for service connection for a cataract of the left eye.  
He noted that this would have been a residual of the facial 
injury he received during service.  

In a September 1993 statement, a private physician noted that 
the veteran was seen in his clinic that month for complaints 
of double vision and a glare in his left eye.  The physician 
noted that the veteran had undergone cataract extraction with 
lens implant on December 29, 1992, for treatment of a 
traumatic cataract.  The physician noted that the veteran 
sustained a head injury years before while in service and 
that this resulted in the traumatic cataract.  The physician 
indicated that the veteran had done well since the cataract 
surgery from a vision standpoint but was incapacitated 
because of a glare and double images from the left eye at 
times.  The physician concluded that the veteran was having 
glare problems in the left eye secondary to the visual 
placement hole in the posterior chamber lens implant.

In a January 1994 rating decision, the RO granted service 
connection for postoperative traumatic cataract of the left 
eye with aphakia and glare problems due to a visible 
placement hole in the posterior chamber of the lens implant.  
In that decision, the RO assigned a 30 percent evaluation 
effective from December 9, 1992.

In January 1995, the veteran submitted a claim in which he 
requested to "reopen" his claim for service connection for a 
left eye cataract, contending that he should have received 
back pay for that disability since the initial VA examination 
in 1979.  He reported that he had complained of blurred and 
decreased vision in the left eye at the 1979 examination.  
The veteran cited medical authority and noted that cataracts 
usually begin with evidence of blurred vision in the affected 
eye soon after eye trauma.  The veteran contended that VA had 
failed to do its job in helping establish his claims for left 
eye cataract in 1979, 1980, and 1981.  He contended that the 
RO's granting of service connection of physiologic anisocoria 
at a noncompensable rating was also a misdiagnosis and that 
he should have been rated 30 percent for his left eye 
cataract at that time.

At a February 1996 hearing at the RO, the veteran testified 
and asserted that the VA Medical Center was negligent during 
his September 6, 1979, physical examination in not 
identifying the initial status of his cataract.  The veteran 
testified that he began complaining of blurred vision and 
loss of vision back during the time period of 1980 or 1981.  
The veteran's representative contended that the veteran's 
cataract dates to an earlier time frame and that he desired 
financial compensation retroactive to that date.  It was 
pointed out that the veteran's blurring, noted in 1979, 
became progressively worse over the years.

In a statement received in August 1998, the veteran stated 
that his original complaint regarding the left eye was not 
just for physiologic anisocoria which is only "unequal 
pupils."  He stated that his original claim in 1981 was for 
unequal pupils, loss of vision, things being different 
colors, distances, and due to complaints of halos, streamers, 
and blurred vision associated with lights at night.  He 
stated that back in 1981 he had drawn a picture of these 
problems for VA, and had it placed in his file.  He stated 
that this was almost exactly like the residuals of his left 
eye disability that he now experienced. 

The veteran testified at a Travel Board hearing in November 
2003 before the undersigned.  At that time the veteran 
testified that he filed for service connection for his left 
eye in 1979, at which time he was granted service connection 
status for physiological anisocoria.  At the hearing he 
submitted a drawing and testified that in 1981 he submitted a 
copy of that drawing.  He testified that the drawing 
submitted in 1981 indicated complaints of sight aberrations 
and things being different distances and colors and streamers 
and halos around lights.  He testified that he was referring 
to a ghost image with one eye.  He testified that he filed a 
specific claim for the cataract on December 9, 1992.

III.  Analysis

The veteran seeks an earlier effective date for a grant of 
service connection for postoperative left eye cataract 
residuals.  In the claim received on December 9, 1992, he 
stated that he had submitted a claim in February 1991 for 
service connection for a cataract of the left eye.  Also, as 
reflected above, the veteran alleges that the RO should have 
assigned an effective date back to 1979 when he first claimed 
blurred vision and slight aberrations due to an inservice 
injury to the eye socket and cheek; or back to 1981 when he 
claimed service connection for eye sight problems.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  Generally, the effective date of an award 
of disability compensation based on an original claim shall 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400. However, if 
the claim is received within one year after separation from 
service, the effective date of an award of disability 
compensation shall be the day following separation from 
active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b)(2)(i).  The effective date of an award of 
disability compensation based on a claim to reopen after a 
final disallowance shall be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication indicating an intent to apply for 
a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a); Servello, 3 Vet. App. at 199 (holding that 
38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a prerequisite 
to acceptance of a communication as an informal claim would 
contravene the Court's precedents and public policies 
underlying the statutory scheme).  To determine when a claim 
was received, the Board must review all communications in the 
claims file that may be construed as an application or claim.  
See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In this case, a statement received at the RO on December 9, 
1992 is the first document received in which the veteran 
claimed entitlement to service connection for a cataract of 
the left eye.  At that time he linked the claimed cataract to 
the facial injury he received during service.  Subsequently, 
in a January 1994 rating decision, the RO granted service 
connection for postoperative traumatic cataract of the left 
eye with aphakia and glare problems due to a visible 
placement hole in the posterior changer of the lens implant.  
In that decision the RO assigned a 30 percent rating, 
effective from December 9, 1992, the date of receipt of the 
claim.  Because the veteran's application was received on 
December 9, 1992, this date is the appropriate effective date 
for the grant of service connection for the service-connected 
left eye cataract disability.  The evidence of record fails 
to establish that the veteran submitted a claim for service 
connection for a cataract at any other time prior to December 
9, 1992.  

In his statement received in December 9, 1992, the veteran 
argued that on approximately February 12, 1991 he had filed a 
claim for service connection for a cataract of the left eye.  
However, no such claim is of record, and there is no document 
of record that would imply such a claim.  The claims folder 
does contain a communication from the veteran dated at 
approximately the same date, but it does not refer to a 
cataract.  The veteran submitted a VA Form 21-4176, Report of 
Accidental Injury in Support of Claim for Compensation or 
Pension on February 21, 1991.  This was associated with 
complaints regarding his arm and does not refer to a visual 
disability.  

Additional claims were received for VA compensation under the 
provisions of 38 U.S.C.A. § 351 (now 38 U.S.C.A. § 1151 (West 
2002)) for a disability arising out of authorized Vocational 
Rehabilitation.  In a June 1991 statement in support of 
claim, the veteran stated "all treatment at [VA] hospital, LR 
and VAMC, Fayetteville for claimed disabilities."  This 
statement appears to be in support of his claim under 38 
U.S.C.A. § 351.  Medical records at that time do not indicate 
treatment for an eye disorder or cataracts.  Outpatient 
treatment records do note treatment for disabilities not 
referable to the left eye cataract disability.

In September 1991, the veteran filed an application for 
increased compensation based on unemployability due to his 
service-connected disabilities.  He referred to employment 
difficulties since service related to headaches, physical 
impairments and stress.  At the bottom of the claim he listed 
service-connected disorders with their assigned ratings.  He 
also listed three other conditions, including a left eye 
cataract.  He indicated that these were not service connected 
("not yet rated").  He did not indicate that he was 
claiming entitlement to service connection for these 
disorders including for a left eye cataract; or that he was 
making any association of a cataract with his active service 
or a service-connected disorder.

Thus the claims folder contains no communication from the 
appellant proximate to February 1991 or since then prior to 
December 1992, which indicate an intent to apply for 
compensation benefits for a cataract of the left eye.  This 
conclusion specifically includes consideration of the 
September 1991 communication that listed a left eye cataract 
as "not yet rated."  A plain reading of the veteran's 
comments does not indicate that that his reference to the 
left eye cataract was for purposes of securing service 
connection.

Thus, none of the documents received from the veteran 
proximate to February 1991, or thereafter prior to December 
9, 1992, shows that he was claiming service connection for a 
cataract disability; and treatment records do not include any 
references to a left eye cataract.   

The veteran also alleges that the RO should have assigned an 
effective date back to 1979, when he first claimed blurred 
vision and slight aberrations due to an inservice injury to 
the eye socket and cheek; or alternatively back to 1981, when 
he claimed service connection for eye sight problems.  He 
contends that his original complaint of a left eye disability 
was not just for physiologic anisocoria but that his original 
complaint was for unequal pupils, loss of vision, and 
difficulties with colors.  

In this case, the evidence establishes that the veteran 
previously filed a formal claim for service connection for 
headaches and blurred vision and sight aberrations with 
headache, due to an injury in service to the eye socket and 
cheek in April 1979.  VA ophthalmological evaluation in 
September 1979 revealed no complaints referable to cataracts, 
nor findings of left eye vision or other eye abnormalities.  
In a November 1979 rating decision, service connection was 
granted for residuals of an injury to the right malar arch.  
The residuals for which service connection was granted did 
not include any residuals of cataracts.

A subsequent January 1980 VA examination report shows that 
the veteran complained of symptoms which the examiner 
diagnosed as anisocoria and asymmetry of the ocular globes as 
residuals of orbital and maxillary fractures.  In a November 
1981 rating decision, the RO granted service connection for 
physiologic anisocoria.  In February 1982, the veteran 
initiated an appeal from the November 1981 rating decision as 
to the assigned rating.  The Board addressed that claim in an 
August 1983 decision.  During the appeal, the veteran made no 
reference to a claim regarding left eye cataract residuals.  
Further, at that time there was no diagnosis of a left eye 
cataract, or competent evidence that symptomatology shown 
then was prodromal, indicating an onset of a cataract 
condition.

Both the RO decision of November 1981 and the Board's 
decision of August 1983 were final in the absence of clear 
and unmistakable error (CUE).  The Board has reviewed the 
record and finds that no allegation has been made that would 
be adequate to raise a valid claim of CUE in either decision.  
38 C.F.R. § 3.105(a) (2004); Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992)).

In this case, the veteran is seeking an effective date for 
service connection for residuals of postoperative left eye 
cataract at a time when cataracts were not shown by competent 
medical evidence.  The veteran contends that he should be 
awarded service connection for this disability based on the 
results of a September 1979 VA examination.  That report 
contains the veteran's complaints of headaches and blurred 
vision.  The veteran reported no complaints, and the examiner 
made no findings, referable to cataracts.   

The veteran contends that blurred vision was the initial 
symptom of cataracts.  There is no competent medical evidence 
of record to support that conclusion on the record and a left 
eye cataract was not diagnosed until many years after the 
September 1979 VA examination.  Consequently, the Board can 
not grant service connection for a disability effective from 
September 1979 when that disability had not been shown to 
exist by competent medical evidence and, more importantly, 
was not claimed.  Neither the veteran, his representative, 
nor any private or VA physician made reference to this 
condition in 1979.

In January 1995 the veteran cited to a medical text in 
arguing that a cataract usually begins with evidence of 
blurred vision in the affected eye soon after eye trauma.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that a medical article or treatise "can 
provide important support when combined with an opinion of a 
medical professional" if the medical article or treatise 
evidence discusses generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least "plausible causality" based upon objective 
facts rather than on an unsubstantiated lay medical opinion. 
Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks 
v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. 
App. 509 (1998).  Here, prior to 1992 there was no opinion of 
a medical expert linking postoperative left eye cataract 
residuals to service.

The veteran also contends that VA failed to do its job in 
helping him establish a claim for left eye cataracts in 1979, 
1980, and 1981.  He maintains that his symptoms in 1979 were 
linked to his current cataract disability and that VA medical 
providers erred in not making that diagnosis.  However, as he 
has not been demonstrated to be a medical expert, his 
statements and testimony regarding matters of medical 
diagnosis, causation, and etiology are not competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The veteran contends that his complaints of blurred vision in 
September 1979 support a determination that he filed an 
"informal claim" for VA compensation for this disability in 
September 1979.  However, the claim for eye disability was 
addressed; but there was no mention of a cataract (post-
operative cataracts are rated differently than blurred 
vision) in the medical record or the claim.

Under 38 C.F.R. § 3.157(b), once a formal claim for pension 
or compensation has been allowed, or a formal claim for 
compensation disallowed for the reason that the service-
connected disability is noncompensable in degree, receipt of 
an examination or hospitalization by VA will be accepted as 
an informal claim for increased benefits or an informal claim 
to reopen the previously denied claim.  Accordingly, under 38 
C.F.R. § 3.157(b), for the Board to accept the September 1979 
VA examination as an informal claim, the veteran would have 
had to have previously filed a claim for compensation for 
cataracts or for the residuals of cataracts prior to the 
September 1979 VA examination.  After he had filed such a 
claim, a hospitalization or VA examination report received by 
VA, under 38 C.F.R. § 3.157(b)(1), may be considered either a 
request for more compensation or a request to reopen a 
previously denied claim.

Before the VA examination of September 1979, the veteran had 
filed no claim for cataracts in 1979; moreover, the medical 
evidence failed to demonstrate that he did manifest 
cataracts.  Further, a formal claim for compensation had not 
been disallowed for the reason that the service-connected 
disability was noncompensable in degree.  Accordingly, 38 
C.F.R. § 3.157(b) does not support the veteran's claim. The 
veteran's own medical opinion that he suffered from this 
disability in 1979 or that his blurred vision was somehow 
related to his active service carries no probative weight.  
Espiritu, supra at 495; and Cromley v Brown, 7 Vet. App. 376, 
379 (1995). 

In this case, the veteran petitioned for service connection 
for cataracts on December 9, 1992.  This is the first 
reference the veteran made to cataracts being related to his 
active service.  It constitutes the initial claim for service 
connection for this disability.  As this initial claim was 
received more than one year after service separation, the 
earliest effective date of award is the date of claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400(b) (2004).  Even assuming 
that entitlement arose prior to December 9, 1992, the date of 
claim was later and thus is the earliest date from which the 
award may be made effective. Therefore, the veteran could be 
awarded service connection for this disability no earlier 
than the date of the receipt of the application by the RO on 
December 9, 1992.

The evidence of record fails to establish that the veteran 
submitted a claim for service connection for postoperative 
left eye cataract residuals prior to December 9, 1992.  
Accordingly, an earlier effective date for a grant of service 
connection for postoperative left eye cataract residuals may 
not be assigned.  The veteran's claim for that benefit must 
therefore be denied.

ORDER

The claim for an earlier effective date for the grant of 
service connection for postoperative left eye cataract 
residuals prior to December 9, 1992, is denied.

	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


